[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (DOCKET ENTRY NO. 101)
Before the court is the defendants' motion to strike count two of the plaintiff's complaint seeking recovery upon a theory of unjust enrichment.
"Unjust enrichment is a legal doctrine to be applied when no remedy is available pursuant to a contract. In order for the plaintiff to recover under the doctrine, it must be shown that the defendants were benefitted, that the benefit was unjust in that it was not paid for by the defendants, and that the failure of payment operated to the detriment of the plaintiff . . . . While proof of an enforceable contract might preclude application of an unjust enrichment theory, the plaintiff may be unable to prove an enforceable contract and, at least in the early stage of the proceedings, is entitled to plead inconsistent [alternative] theories." (Citations omitted; internal quotation marks omitted.)Consumer Incentive v. Memberworks, Superior Court, judicial district of Fairfield at Bridgeport, docket no. 362655 (April 25, 2000, Melville, J.). CT Page 1645
Accordingly, the defendants' motion to strike is denied.
SKOLNICK, J.